Order issued November 30, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00184-CR
                       ________________________________________

                          VICTOR RENARD BROWN, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices Fillmore, Myers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the August 9, 2015 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Victor Renard Brown,

TDCJ No. 01977507, Bradshaw Unit, P.O. Box 9000, Henderson, Texas, 75653-9000.



                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE